Warner, Chief Justice.
The plaintiff brought an action against the defendant in the City Court of Augusta, for the sum of $235 96. By consent of the parties, the matters in dispute between them were referred to an arbitrator, who made his award that there was due the plaintiff only the sum of $64 14, besides interest. When the award was returned to the City Court, for the purpose of being made the judgment of that Court, a motion was made to dismiss the plaintiff’s case on the ground that the City Court did not have jurisdiction of it, the plaintiff’s claim being less than $100, which motion was sustained and the plaintiff excepted. It appears from the award of the ar*487bitrator, that when the plaintiff came before him, although he had sued the defendant for the sum of $235 96, he did not claim to be due him but the sum of $81 96. If the case had been referred to a jury for trial in the City Court, instead of an arbitrator, to ascertain the amount due, and the plaintiff had admitted before the Court that his claim against the defendant was only for the sum of $81 96, there can be no doubt that the Court would have dismissed the case for want of jurisdiction. The admission of the plaintiff before the arbitrator, to whom the case was referred by the Court, by the consent of the parties as to the amount of his claim, when brought to the attention of the Court by the award of the arbitrator must necessarily produce the same result. The fact that the plaintiff sued the defendant for a larger amount than was actually due him by his own admission, cannot have the effect to give to the City Court jurisdiction. If the plaintiff bona fide claimed the amount sued for, and upon the trial it had been reduced, the jurisdiction of the Court would not have been ousted on that account; but that is not the case here, the plaintiff admitted the defendant did not owe him but $81 96, and the arbitrator found that he did not owe him that much.
Let the judgment of the Court below be affirmed.